                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                          CIVIL ACTION NO. 5:16-CV-179-DCK

 INDRATECH, LLC,                                     )
                                                     )
                     Plaintiff,                      )
                                                     )
     v.                                              )      ORDER
                                                     )
 FIBRIX, LLC,                                        )
                                                     )
                     Defendant.                      )
                                                     )

          THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion For

Continuance Of Hearing On Motion For Summary Judgment” (Document No. 73) filed January

29, 2019. The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. §

636(c), and immediate review of this motion is appropriate. Having carefully considered the

motion and the record, and noting the parties’ agreement, the undersigned will grant the motion.

          The Court commends the parties’ and counsel’s efforts to resolve this matter without

further Court intervention.

          IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion For Continuance Of

Hearing On Motion For Summary Judgment” (Document No. 73) is GRANTED. The Status and

Motions Hearing scheduled for January 31, 2019 is CANCELLED. A hearing will be rescheduled

for a later date, if necessary.

          IT IS FURTHER ORDERED that the parties shall file a Status Report or Notice Of

Settlement on or before March 1, 2019.


                                      Signed: January 30, 2019
